UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-30013 MEZABAY INTERNATIONAL INC. (Formerly, Cardtrend International Inc.) (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 800 5th Avenue Suite 4100 Seattle, Washington 98104 (Address of principal executive offices, including zip code.) (206) 447-1379 (Telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES oNO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 1,478,815,204 as of May 5, 2010. TABLE OF CONTENTS MEZABAY INTERNATIONAL INC. (FORMERLY CARDTREND INTERNATIONAL INC.) ITEM NO. DOCUMENT DESCRIPTION PAGE PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 F-1 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three Months Ended March 31,2010 and 2009 (unaudited) F-2 Condensed Consolidated Statement of Cash Flows for the Three months Ended March 31,2010 and 2009 (unaudited) F-3 Condensed Consolidated Statement of Stockholders’ Deficit for the Three months Ended March 31,2010 and 2009 (unaudited) F-4 Notes to Condensed Consolidated Financial Statements(unaudited) F-5 to F-15 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3. Quantitative and Qualitative Disclosure About Market Risk 21 ITEM 4. Controls and Procedures 21 PART II - OTHER INFORMATION ITEM 1A. Risk Factors 22 ITEM 6. Exhibits 22 Signatures 23 ExhibitIndex 24 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MEZABAY INTERNATIONAL INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2009 (Currency expressed in United States Dollars (“US$”), except for number of shares) March 31, 2010 December 31, 2009 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Prepayments, deposits and other receivables Total current assets Non-current assets: Plant and equipment, net Intangible asset TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Deferred revenue $ $ Customer deposit - Accrued liabilities and other payables Loan payable Total liabilities Commitments and contingencies - Stockholders’ equity: Preferred stock, 10,000,000 authorized preferred shares of $0.001 par value, 5,000,000 issued and outstanding as of March 31, 2010 and December 31, 2009 Common stock, 1,500,000,000 authorized common shares of $0.001 par value, 1,478,815,204 shares issued and outstanding as of March 31, 2010 and December 31, 2009 Accumulated other comprehensive income Accumulated deficits ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. F-1 3 MEZABAY INTERNATIONAL INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended March 31, REVENUE, NET $ $ COST OF REVENUE ) ) GROSS PROFIT Operating expenses: Selling, general and administrative ) ) LOSS BEFORE INCOME TAX ) ) Income tax expense - - NET LOSS $ ) $ ) Other comprehensive income: - Foreign currency translation gain COMPREHENSIVE LOSS $ ) $ ) Net loss per share – basic $ ) $ ) Net loss per share – diluted $ ) $ ) Weighted average shares outstanding – basic Weighted average shares outstanding – diluted See accompanying notes to condensed consolidated financial statements. F-2 4 MEZABAY INTERNATIONAL INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Three months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation - Changes in operating assets and liabilities: Prepayments, deposits and other receivables ) ) Customer deposit - Deferred revenue ) ) Accrued liabilities and other payables ) ) Net cash provided by (used in) operating activities ) Cash flows from financing activities: Capital contribution from stockholders - Net cash provided by financing activities - Effect of exchange rate changes in cash and cash equivalents 73 ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Cash paid for income taxes $
